Case 0:18-cv-62327-CMA Document 24 Entered on FLSD Docket 01/07/2019 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 18-62327-CIV-ALTONAGA/SELTZER

  COSMO ALPHONSO WILLIAMS,

        Plaintiff,

  vs.

  CAVO BROADBAND COMMUNICATIONS,
  LLC,


       Defendant.
  ___________________________________________/

                       REPORT ON SETTLEMENT CONFERENCE

        THIS MATTER is before the undersigned on the October 1, 2018 Order Referring

  Case to Magistrate Judge, directing the undersigned to conduct a settlement conference

  among all the parties and their counsel (DE 4).

        On November 5, 2018, the undersigned scheduled a settlement conference and

  directed the parties to email a Confidential Settlement Statement to the undersigned’s

  Chambers by noon on December 28, 2018 (DE 16). In advance of the conference, the

  undersigned reviewed the parties’ Confidential Settlement Statements, as well as the

  pertinent pleadings, motions, and court orders.

        On January 7, 2019, the parties appeared before the undersigned for a settlement

  conference. Despite a discussion of the issues and the parties’ efforts, they
Case 0:18-cv-62327-CMA Document 24 Entered on FLSD Docket 01/07/2019 Page 2 of 2


  were not able to resolve any of the issues in this litigation. Accordingly, the undersigned

  declared an impasse and concluded the conference.

         Dated at Fort Lauderdale, Florida this 7th day of January 2019.




  Honorable Cecilia M. Altonaga
  United States District Judge

  Copies furnished counsel via CM/ECF




                                              2
